DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claims 19-21 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the applicant has shifted the invention form a qubit fusion system (group I, below)  that uses both algorithms and circuitry to a system that just uses circuitry (group II, below). 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 19-21 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-18, drawn to  a qubit fusion system, classified in G06N10/00.
II. Claims 19-21, drawn to quibit photonic circuitry system, classified in G02F1/365.

Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because group I requires a system (A) with plurality of sub-system (Bbr) whereas group 
The examiner has required restriction between combination and subcombination inventions. See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
a.) the inventions have acquired a separate status in the art in view of their different classification;
b.) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
c.) the prior art applicable to one invention would not likely be applicable to another invention;
d.) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, paragraph a.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Specification
The disclosure is objected to because of the following informalities: the original specification did not define GHZ in the first instance of the acronym. The applicant should note Greenberger-Horn-Zeilinger is (GHZ) the first instance of GHZ in the specification.  
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “fusion controller circuit” must be shown or the feature(s) canceled from the claim(s).  The current drawings only show a fusion controller. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Response to Requirement for Information
	In answering the questions in the request for information, the applicant has provided the most support they can to clarify the disclosure in the originally filed specification. The examiner has determined the applicant’s response is responsive. 

Response to Arguments
Applicant's arguments filed 7/27/21 have been fully considered but they are not persuasive. 
Response to performing by the fusion system 
Regarding claims 1-5, the applicant alleges “the specification discloses how fusion operations are controlled”. The examiner disagrees. The examiner submits the claimed “performing by the fusion system” would perform the fusion operations.  The examiner notes, below, how the quantum computing system would use a quantum algorithm [specification, 0068] to be run on the QC system 301. The specification, as originally filed, fails to disclose a specific algorithm (software program) for “a software program (e.g., a set of machine-readable instructions) that represents the quantum algorithm”(paragraph [0068]) to be run on the QC. MPEP 2161.01 I discloses: 

When examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. An algorithm is defined, for example, as "a finite sequence of steps for solving a logical or mathematical problem or performing a task." Microsoft Computer Dictionary (5th ed., 2002). Applicant may "express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure." Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008) (internal citation omitted). It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015) (reversing and remanding the district court’s grant of summary judgment of invalidity for lack of adequate written description where there were genuine issues of material fact regarding "whether the specification show[ed] possession by the inventor of how accessing disparate databases is achieved"). If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention a rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made. (bolding and illtalics added by the examiner)


Therefore, the applicant’s arguments are unpersuasive. 
Regarding claims 1-5, the applicant alleges “the specification discloses… how the decoder determines syndrome graph values from the measurement outcomes”.  The examiner disagrees. The examiner submits the “determining, by a decoder” is a generic method. The “decoder” would encompass specific decoders for both MBQC and FBQC systems.  

Response to MBQC decoder having written description
The specification disclose Union-Find decoder species [0059] for the MBQC. However, the Union Find decoder is problematic since paragraph [0059] discloses “all proposals to date require entangled states of thousands of physical qubits to encode a single logical qubit. Generating and maintaining such a5 large entangled state remains a key challenge for any practical implementation of the MBQC approach”. (The examiner submits the  applicant has not shown possession of a functional decoder if there are still “key challenges for implementation”).

Response to FBQC decoder having written description
The applicant notes “FIGs. lA-1C of the application show generation of a (classical) data structure called a syndrome graph in the context of measurement-based quantum computing (MBQC). (Specification at ¶ [0058]-[0062]). The syndrome graph can be used for fault-tolerant quantum computing, using algorithms such as the Union-Find decoder referenced at ¶ [0059] of the specification as filed.” The applicant also discloses “[t]he specification discloses fusion-based quantum computing (FBQC) as an alternative technique for generating a syndrome graph. (Specification at ¶¶ [0063]-[0064]).”  Lastly, the applicant alleges:
 An algorithm for computing a syndrome graph based on joint measurement outcome data is described at ¶ [0096] of the specification as filed. In this algorithm, the fusion measurement outcomes for a particular face (i) are represented as F1,xx(Si) and F2,xx(Si), each of which is either 0 or 1, depending on the measurement outcome. These measurement outcomes are combined according to Eq. (3) to provide a measurement on the face (denoted M,(Si)), and the syndrome graph value for a given cell is computed as a sum (mod 2) of the measurements on each face, in accordance with Eq. (2). 

The applicant alleges [0094] discloses an algorithm for the FBQC. The examiner disagrees.  
The applicant has disclosed how to create the syndrome graph in paragraph [0094]. However, the examiner understands the syndrome graph would need an decoding algorithm, such as minimum-weight matching or union-find.  “Fusion-based quantum computation”(page 9) Section V substection D. Syndrome graphs discloses “[t]he syndrome graph picture makes it easier to interpret the underlying structure of the code and enables the application of existing decoders such as minimum-weight matching and union-find decoders”(examiner underline). Moreover, “A Scalable Decoder Micro-architecture for Fault-Tolerant Quantum Computing” discloses “a decoding algorithm is used to identify errors on data qubits based on the syndrome information” (page 3) and discloses using minimum-weight perfect matching algorithm(page 4) and union find  algorithm decoders (page 5).    The applicant has not disclosed a decoding algorithm, such as minimum-weight matching or union-find, for the FBQC. (The examiner notes the applicant cannot use the union find decoder in the MBQC to give support to a decoder in the FBQC, especially when there are still “key challenges for implementation”).

Response to means plus function fusion controller circuit
Regarding claims 6-16, the applicant has amended the claim to include a “fusion controller circuit” in order to give structure to the controller. The original specification paragraph [0070] discloses the “fusion controller circuit”. The examiner notes the fusion controller circuit has clarified the fusion controller. However, the examiner notes the term “qubit fusion system” is still problematic because the specification does not disclose and algorithm for the qubit fusion system, as discussed below in the 112 rejections. 

Response to means plus function decoder
Regarding claims 6-16, use of “decoder… configured” to is still construed under the means plus function 112(f). As noted above, the “decoder” would encompass both MBQC and FBQC systems for decoding.  
The applicant has disclosed how to create the syndrome graph in paragraph [0094]. However, the examiner understands the syndrome graph would need an algorithm for decoding, such as minimum-weight matching or union-find.  “Fusion-based quantum computation”(page 9) Section V substection D. Syndrome graphs discloses “[t]he syndrome graph picture makes it easier to interpret the underlying structure of the code and enables the application of existing decoders such as minimum-weight matching and union-find decoders”(examiner underline). Moreover, “A Scalable Decoder Micro-architecture for Fault-Tolerant Quantum Computing” discloses “a decoding algorithm is used to identify errors on data qubits based on the syndrome information” (underline added)(page 3) and discloses using minimum-weight perfect matching decoding algorithm(page 4) and union find decoding algorithm (page 5).   The applicant has not disclosed a decoding algorithm, such as minimum-weight matching or union-find, for the FBQC.
The specification disclose  Union-Find decoder [0059] for the MBQC. However, the Union Find decoder is problematic since paragraph [0059] discloses “all proposals to date require entangled states of thousands of physical qubits to encode a single logical qubit. Generating and maintaining such a5 large entangled state remains a key challenge for any practical implementation of the MBQC approach” (The examiner submits the  applicant has not shown possession of a functional decoder if there are still “key challenges for implementation”).
Response to Substantial Utility 101 rejection
The applicant alleges “actual reduction to practice is not required to establish utility, provided that the disclosure is sufficient to enable a person of ordinary skill in the art to make and use the claimed invention and that the asserted utility is credible”. The applicant has not addressed or offered evidence of credible utility.  The evidence that was put forward that shows lack of utility.  Specifically, “Fusion-based quantum computing” on page 19 last 3 lines of the bottom of left column, discloses, “[a]s technology moves ever closer to realizing these systems, having such a theoretical framework will be an important tool for engineering hardware design to achieve large scale fault-tolerant quantum computation”(underline added). Three authors of “Fusion-based quantum computing” are the inventors in the current application. Therefore, since the applicant has not offered evidence of credible utility, the applicant’s argument is unpersuasive. 
The applicant alleges the “a quantum computer need not be capable of breaking RSA 2048 to have utility”. However, the applicant has not offered any evidence of substantial and credible utility.  Therefore, since the applicant has not offered evidence, the applicant’s argument is unpersuasive.

With respect to substantiality, in the 7/27/21 previous response, applicant argued that while the present specification does not disclose a quantum computer capable of computing Shor’s algorithm (which cracks RSA encryption), the presently disclosed technology has some utility.  The asserted utility does not appear to be substantial.  First, applicant’s remarks do neot identify a particular utility.  Second, the below evidence states that quantum computers have not advanced to presenting a presently available benefit to the public.  More specifically, some of the below evidence discusses applicant’s technology, from parties that are inclined to present it in a positive light (e.g., co-founder, investors), and they state that after the priority date the applicant’s technology is not yet ready to present a benefit to the public. 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
”qubit fusion system is configured to” in claim 6
“decoder… configured to” in claim 6
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim limitation “qubit fusion system is configured to” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Figure 3 element 301 and Figure 6 element 305 show the claimed qubit fusion system. Paragraph [0068] discloses “the QC system 301 can be a fusion-based quantum computer that can run one or more quantum algorithms or software programs… a software program (e.g., a set of machine-readable instructions) that represents the quantum algorithm to be run on the QC system 301”( bolding added). The applicant describes the QC system in paragraphs [0068, 0072].   However the applicant has not disclosed a specific “quantum algorithm” or “software program”. MPEP 2181  II B discloses:
 For a computer-implemented 35 U.S.C. 112(f) claim limitation, the specification must disclose an algorithm for performing the claimed specific computer function, or else the claim is indefinite under 35 U.S.C. 112(b)(b). See Net MoneyIN, Inc. v. Verisign. Inc., 545 F.3d 1359, 1367 (Fed. Cir. 2008). See also In re Aoyama, 656 F.3d 1293, 1297, 99 USPQ2d 1936, 1939 (Fed. Cir. 2011) ("[W]hen the disclosed structure is a computer programmed to carry out an algorithm, ‘the disclosed structure is not the general purpose computer, but rather that special purpose computer programmed to perform the disclosed algorithm.’") (quoting WMS Gaming, Inc. v. Int’l Game Tech., 184 F.3d 1339, 1349, 51 USPQ2d 1385, 1391 (Fed. Cir. 1999)). (underline added)

MPEP 2181 II B also discloses:
Mere reference to a general purpose computer with appropriate programming without providing an explanation of the appropriate programming, or simply reciting "software" without providing detail about the means to accomplish a specific software function, would not be an adequate disclosure of the corresponding structure to satisfy the requirements of 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Aristocrat, 521 F.3d at 1334, 86 USPQ2d at 1239; Finisar, 523 F.3d at 1340-41, 86 USPQ2d at 1623. (underline added)

The examiner submits the qubit fusion system is a black box because the specification does not disclose an algorithm to give function to the qubit fusion system. 
	Claim limitation “decoder… configured to” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The decoder  (333)  is shown in figures 3 and  6 as a box.  The specification discloses the decoder in paragraphs [0012, 0019, 0037, 0059, 0071-0073, 0089-009, 0093, 0096, 0097, 00113]. The examiner notes the applicant’s specification [0059] discloses a Union-Find decoder for the Measurement Based Quantum Computer (MBQC)  approach, but paragraph [0069] discloses “all proposals to date require entangled states of thousands of physical qubits to encode a single logical qubit. Generating and maintaining such a5 large entangled state remains a key challenge for any practical implementation of the MBQC approach”. Paragraphs [0071-0073, 0089-009, 0093, 0096, 0097, 00113] disclose a decoder for the Fusion Based Quantum Computing (FBQC). Paragraph [0072] discloses “decoder 3[3]3… can include any number of classical computing components such as processors (CPUs, GPUs, TPUs)”. The examiner submits the CPU is a general purpose computer.  The CPU of  decoder needs an algorithm to perform the function of decoding, since decoding is more than a basic function (i.e. ‘receiving’ data, ‘storing’ data, and ‘processing’ data) of a CPU. The applicant has disclosed how to create the syndrome graph in paragraph [0094] for the FBQC. However, the examiner submits the algorithm in paragraph [0096] is not sufficient to turn a general purpose computer into a special purpose computer for the FBQC. The examiner understands the syndrome graph would need an algorithm for decoding, such as minimum-weight matching or union-find.  “Fusion-based quantum computation” Section V substection D. Syndrome graphs discloses “[t]he syndrome graph picture makes it easier to interpret the underlying structure of the code and enables the application of existing decoders such as minimum-weight matching and union-find decoders”( underline added). Moreover, “A Scalable Decoder Micro-architecture for Fault-Tolerant Quantum Computing” discloses “a decoding algorithm is used to identify errors on data qubits based on the syndrome information” (page 3) and discloses using minimum-weight perfect matching decoding algorithm(page 4) and union find  decoding algorithm (page 5).  The examiner notes “Cellular automaton decoders for topological quantum codes with noisy measurements and beyond” discloses “[d]eveloping and optimizing decoders for quantum error-correcting codes is an essential task on the road towards building a fault-tolerant quantum computer1–3. A decoder is a classical algorithm that outputs a correction operator, given an error syndrome, i.e. a list of measurement outcomes of parity-check operators” (underline added).  The applicant has not disclosed a decoder algorithm, such as minimum-weight matching or union-find, for the FBQC. The applicant has disclosed a specific decoder/algorithm (i.e. Union-Find) for MBQC. (The examiner is not clear if the applicant has possession of a functional decoder if there are still “key challenges for implementation”). The examiner submits the decoder without using a specific algorithm is essentially a black box. 

  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Written Description Rejection for claims 6-16 uses means plus function analysis 
Claims 6-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Paragraph [0068] discloses “the QC system 301 can be a fusion-based quantum computer that can run one or more quantum algorithms or software programs… a software program (e.g., a set of machine-readable instructions) that represents the quantum algorithm to be run on the QC system 301”. The examiner notes the applicant describes the QC system in paragraphs [0068, 0072].   However the applicant has not disclosed any specific “quantum algorithms or software programs”. The examiner notes the “quantum algorithm” would encompass all quantum algorithms. However, the specification as filed fails to disclose an quantum algorithm,  such as the Shor algorithm.  
The specification discloses  Union-Find decoder species [0059] for the MBQC. However, the Union Find decoder is problematic since paragraph [0059] discloses “all proposals to date require entangled states of thousands of physical qubits to encode a single logical qubit. Generating and maintaining such a5 large entangled state remains a key challenge for any practical implementation of the MBQC approach” (The examiner is not clear if the applicant has possession of a functional decoder if there are still “key challenges for implementation”).
The applicant has disclosed a syndrome graph in paragraph [0094] for the FBQC. However, the examiner understands the syndrome graph would need an algorithm for decoding, such as minimum-weight matching or union-find.  “Fusion-based quantum computation” (page 9) Section V substection D. Syndrome graphs discloses “[t]he syndrome graph picture makes it easier to interpret the underlying structure of the code and enables the application of existing decoders such as minimum-weight matching and union-find decoders”(underline added). Moreover, “A Scalable Decoder Micro-architecture for Fault-Tolerant Quantum Computing” discloses “a decoding algorithm is used to identify errors on data qubits based on the syndrome information” (page 3) and discloses using minimum-weight perfect matching decoding algorithm(page 4) and union find  decoding algorithm (page 5).  The examiner notes “Cellular automaton decoders for topological quantum codes with noisy measurements and beyond” discloses “[d]eveloping and optimizing decoders for quantum error-correcting codes is an essential task on the road towards building a fault-tolerant quantum computer1–3. A decoder is a classical algorithm that outputs a correction operator, given an error syndrome, i.e. a list of measurement outcomes of parity-check operators” (underline added).  The applicant has not disclosed a decoding algorithm, such as minimum-weight matching or union-find, for the FBQC.


MPEP 2181 IV discloses “When a claim containing a computer-implemented 35 U.S.C. 112(f) claim limitation is found to be indefinite under 35 U.S.C. 112(b) for failure to disclose sufficient corresponding structure (e.g., the computer and the algorithm) in the specification that performs the entire claimed function, it will also lack written description under section 112(a).”
Therefore, since the specification fails to disclose both the computer and algorithm, as noted above, the examiner submits the specification as filed fails to disclose sufficient corresponding structure that performs the entire claimed function. 

Written Description Rejection for claims 1-5 does not use means plus function analysis 
Claims 1-5 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
MPEP 2161.01 I discloses:
original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. (underline not added)

MPEP 2161.01 I  further discloses:

examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. An algorithm is defined, for example, as "a finite sequence of steps for solving a logical or mathematical problem or performing a task." Microsoft Computer Dictionary (5th ed., 2002). Applicant may "express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure." Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008) (internal citation omitted). It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015) (reversing and remanding the district court’s grant of summary judgment of invalidity for lack of adequate written description where there were genuine issues of material fact regarding "whether the specification show[ed] possession by the inventor of how accessing disparate databases is achieved"). If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention a rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made.(underline added)

	

Claim 1 discloses “performing, by a qubit fusion system, a plurality of quantum systems”. Figure 3 element 301 and Figure 6 element 305 show the claimed qubit fusion system. Paragraph [0068] discloses “the QC system 301 can be a fusion-based quantum computer that can run one or more quantum algorithms or software programs… a software program (e.g., a set of machine-readable instructions) that represents the quantum algorithm to be run on the QC system 301”. The examiner notes the applicant describes the QC system in paragraphs [0068, 0072].   However, the applicant has not disclosed any specific “quantum algorithms or software programs”. The examiner notes the “quantum algorithm” would encompass all quantum algorithms. Since the applicant fails to disclose an algorithm, such as the Shor algorithm,  for “performing, by a qubit fusion system”, the examiner submits the specification, as filed, fails to demonstrate, to one of ordinary skill, possession of the invention. 
Claim 1 discloses “determining, by a decoder”.  The decoder  (333)  is shown in figures 3 and  6.  The specification discloses the decoder in paragraphs [0012, 0019, 0037, 0059, 0071-0073, 0089-009, 0093, 0096, 0097, 00113].  
Decoder for Measurement Based Quantum Computer (MBQC)
The examiner notes the applicant’s specification [0059] discloses a Union-Find decoder for the Measurement Based Quantum Computer (MBQC) approach, but paragraph [0059] discloses “all proposals to date require entangled states of thousands of physical qubits to encode a single logical qubit. Generating and maintaining such a5 large entangled state remains a key challenge for any practical implementation of the MBQC approach”. (The examiner is not clear if the applicant has possession of a functional decoder if there are still “key challenges for implementation”).
Decoder for Fusion Based Quantum Computer (FBQC)
Paragraphs [0071-0073, 0089-009, 0093, 0096, 0097, 00113] disclose a decoder for the Fusion Based Quantum Computing (FBQC). Paragraph [0072] discloses “decoder 3[3]3… can include any number of classical computing components such as processors (CPUs, GPUs, TPUs)”. The examiner submits the CPU is a general purpose computer.  The CPU of  decoder needs an algorithm to perform the function of decoding since “determining” is performed by a special purpose computer as noted in the specification paragraph [00176]. The applicant has disclosed how to create the syndrome graph in paragraph [0094]. However, the examiner understands the syndrome graph would need an algorithm for decoding, such as minimum-weight matching or union-find.  “Fusion-based quantum computation”(page 9) Section V subsection D. Syndrome graphs discloses “[t]he syndrome graph picture makes it easier to interpret the underlying structure of the code and enables the application of existing decoders such as minimum-weight matching and union-find decoders”(examiner underline). Moreover, “A Scalable Decoder Micro-architecture for Fault-Tolerant Quantum Computing” discloses “a decoding algorithm is used to identify errors on data qubits based on the syndrome information” (page 3) and discloses using minimum-weight perfect matching decoding algorithm(page 4) and union find  decoding algorithm (page 5).  The applicant has not disclosed a decoding algorithm, such as minimum-weight matching or union-find, for the FBQC.
The applicant fails to disclose a specific algorithm in the decoder for the FBQC. Therefore, since the applicant fails to disclose an algorithm in the decoder for the FBQC, the examiner submits the specification, as filed, fails to demonstrate, to one of ordinary skill, possession of the invention. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention lacks patentable “substantial” utility.  
Paragraph [0002] of the specification discloses “the present disclosure relate generally to quantum computing devices and methods and, more specifically, to fault tolerant quantum computing10 devices and methods”. 
“Fusion-based quantum computing” on page 19 last 3 lines of the bottom of left column, discloses, “[a]s technology moves ever closer to realizing these systems, having such a theoretical framework will be an important tool for engineering hardware design to achieve large scale fault-tolerant quantum computation”(underline added).  The examiner submits, since this FBQC is a theoretical framework, the FBQC quantum computer system has not been realized as of yet.  Moreover, MPEP 2107.01 I B discloses "[A]n application must show that an invention is useful to the public as disclosed in its current form, not that it may prove useful at some future date after further research. Simply put, to satisfy the ‘substantial’ utility requirement, an asserted use must show that the claimed invention has a significant and presently available benefit to the public." Fisher, 421 F.3d at 1371, 76 USPQ2d at 1230. 
The WSJ published an article “PsiQuantum Raises $450 Million to Build Its Quantum Computer” on July 27 2021. The article explicitly discloses “PsiQuantum doesn’t have an early-stage quantum computing prototype yet that customers can test”. The examiner submits the WSJ article is further evidence that the claims lack substantial and credible utility. 
A Scientific American opinion piece titled “Will Quantum Computing Ever Live Up to Its Hype?” notes Terry Rudolph, a founder of Psiquantum, contends “a ‘useful’ quantum computer with robust error-correction will require millions of qubits. PsiQuantum, which constructs qubits out of light, expects by the middle of the decade to be building fault-tolerant quantum computers with fully manufactured components capable of scaling to a million or more qubits”. The examiner submits the Scientific American opinion piece is further evidence that the claims lack substantial and credible utility.
 “The case against Quantum Computing” by Mikhail Dyakonov in IEEE Spectrum, discloses:
In a system with two qubits, there are 22 or 4 basic states, which can be written (↑↑), (↑↓), (↓↑), and (↓↓). Naturally enough, the two qubits can be described by a quantum-mechanical wave function that involves four complex numbers. In the general case of N qubits, the state of the system is described by 2N complex numbers, which are restricted by the condition that their squared magnitudes must all add up to 1. 

While a conventional computer with N bits at any given moment must be in one of its 2N possible states, the state of a quantum computer with N qubits is described by the values of the 2N quantum amplitudes, which are continuous parameters (ones that can take on any value, not just a 0 or a 1). This is the origin of the supposed power of the quantum computer, but it is also the reason for its great fragility and vulnerability.

How is information processed in such a machine? That’s done by applying certain kinds of transformations—dubbed “quantum gates”—that change these parameters in a precise and controlled manner.

Experts estimate that the number of qubits needed for a useful quantum computer, one that could compete with your laptop in solving certain kinds of interesting problems, is between 1,000 and 100,000. So the number of continuous parameters describing the state of such a useful quantum computer at any given moment must be at least 21,000, which is to say about 10300. That’s a very big number indeed. How big? It is much, much greater than the number of subatomic particles in the observable universe.

To repeat: A useful quantum computer needs to process a set of continuous parameters that is larger than the number of subatomic particles in the observable universe.( underline added)

The IEEE spectrum  opinion piece is further evidence that the claims lack substantial and credible utility.
“Quantum Computing: Progress and Prospects (2019)” by the Nation Academies of Sciences, Engineering and Medicine. Chapter 7  page 176 of “Quantum Computing: Progress and Prospects (2019)” discloses “[t]he time to create a large fault-tolerant quantum computer that can run Shor’s algorithm to break RSA 2048, run advanced quantum chemistry computations, or carry out other practical applications likely is more than a decade away.”  The examiner submits “Quantum Computing: Progress and Prospects (2019)”  as evidence that quantum computing does not have substantial utility at this time.  Once again, MPEP 2107.01 I B discloses "[A]n application must show that an invention is useful to the public as disclosed in its current form, not that it may prove useful at some future date after further research. Simply put, to satisfy the ‘substantial’ utility requirement, an asserted use must show that the claimed invention has a significant and presently available benefit to the public." Fisher, 421 F.3d at 1371, 76 USPQ2d at 1230.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY K SMITH whose telephone number is (571)272-1884.  The examiner can normally be reached on Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 5712703829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRADLEY SMITH/Primary Examiner, Art Unit 2817